                Case 3:20-cv-08281-JD Document 28 Filed 06/02/21 Page 1 of 2




 1   HOPE ANNE CASE (SBN 157089)
 2   hcase@srclaw.com
     SACKS, RICKETTS & CASE LLP
 3   1900 Embarcadero Road, Suite 111
     Palo Alto, California 94303
 4   Telephone:     (650) 494-4950
     Facsimile:     (650) 847-1520
 5
     ERIK T. JOHNSON (SBN 279940)
 6   ejohnson@srclaw.com
     SACKS, RICKETTS & CASE LLP
 7   162 S. Rancho Santa Fe Road, Suite B-60
     Encinitas, California, 92024
 8   Telephone:     (858) 381-4890
     Facsimile:     (858) 952-0617
 9
     Attorneys for Defendant
10   KOHANA COFFEE, LLC
11
     ROBIN M. PEARSON (SBN 146704)
12   Robin.pearson@ropers.com
     ROPERS MAJESKI PC
13   1904 Olympic Boulevard, Suite 8
     Walnut Creek, California 94596
14   Telephone:    (925) 425-1411
     Facsimile:    (925) 407-2742
15
     Attorneys for Plaintiff
16   MICHAEL LUCAS
17                                UNITED STATES DISTRICT COURT
18                               NORTHERN DISTRICT OF CALIFORNIA
19                                   SAN FRANCISCO DIVISION
20
     MICHAEL LUCAS,                                 Case No. 3:20-cv-08281-JD
21                  Plaintiff,
                                                    [PROPOSED] ORDER GRANTING
22         v.                                       STIPULATION FOR DISMISSAL OF
23                                                  KOHANA COFFEE, LLC
     KOHANA COFFEE, LLC,
24                                                  Judge: Hon. James Donato
                    Defendant.
25
26
27
28
     _____________________________________________________________________________________________
        [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF KOHANA COFFEE, LLC
                                                                        CASE NO. 3:20-cv-08281-JD
                Case 3:20-cv-08281-JD Document 28 Filed 06/02/21 Page 2 of 2




 1          Plaintiff Michael Lucas and Defendant Kohana Coffee, LLC (“Kohana”) filed with the
 2   Court a Stipulation for Dismissal of the above captioned action in its entirety as against Kohana.
 3   Upon consideration of the Stipulation for Dismissal, and good cause appearing, IT IS HEREBY
 4   ORDERED as follows: the Stipulation for Dismissal is GRANTED and the above captioned
 5   action is dismissed in its entirety as against Kohana.          ISTRIC
                                                                TES D      TC
 6          IT IS SO ORDERED                                  TA




                                                                                   O
                                                       S
 7




                                                                                    U
                                                      ED




                                                                                     RT
                                                                             ERED


                                                  UNIT
 8           June 2, 2021
     Dated: ____________________                                   O ORD
                                                   _____________________________________
                                                         IT IS S
                                                   Honorable James Donato




                                                                                          R NIA
 9
                                                   U.S. District Court, Northern District of California
10                                                NO
                                                                                  a to
                                                                     J a m es Don




                                                                                          FO
                                                             Jud g e
11
                                                    RT




                                                                                      LI
12                                                         ER
                                                      H




                                                                                   A
                                                                N                     C
                                                                                  F
13                                                                  D IS T IC T O
                                                                          R
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     _____________________________________________________________________________________________
                                                  1
        [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF KOHANA COFFEE, LLC
                                                                        CASE NO. 3:20-cv-08281-JD
